IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-41404
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PASQUEL URIBE-HERNANDEZ,

                                         Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-312-1
                       --------------------
                         October 26, 2001

Before WIENER, BENAVIDES, and DENNIS Circuit Judges.

PER CURIAM:*

     Pasquel Uribe-Hernandez (“Uribe”) appeals his conviction and

46-month sentence following his plea of guilty to illegal reentry

into the United States after deportation, a violation of 8 U.S.C.

§ 1326.   Uribe argues that the felony conviction that resulted in

his increased sentence under 8 U.S.C. § 1326(b)(2) was an element

of the offense that should have been charged in his indictment.

     Uribe acknowledges that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for Supreme Court review in light of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41404
                                -2-

decision in Apprendi because the Supreme Court indicated in

Apprendi that Almendarez- Torres may have been wrongly decided.

Because the Supreme Court has not overruled Almendarez-Torres,

this court is compelled to follow it.     See United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121

S. Ct. 1214 (2001).   Uribe’s argument is foreclosed.    See

Almendarez-Torres, 523 U.S. at 235.

     Uribe’s conviction and sentence are AFFIRMED.